Citation Nr: 0317593	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to March 
1992, and from October 1994 to October 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


REMAND

The Board notes that since the issuance of the statement of 
the case in April 2002, the criteria for rating 
intervertebral disc syndrome (IDS), Diagnostic Code (DC) 
5293, have changed.  Although the veteran's service-connected 
low back disability has been most recently rated under DC 
5292, pertaining to limitation of motion of the lumbar spine, 
rather than pursuant to DC 5293, the rating criteria for 
rating IDS are potentially applicable and the veteran's 
representative has, in fact, contended that the back 
disability should be rated under DC 5293.  Since this change 
in the rating criteria, which are potentially applicable, 
occurred while this appeal was pending, VA must apply the 
version of the law that is more favorable to the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Therefore, this case must be remanded for the RO to schedule 
the veteran for a VA examination in accordance with the new 
rating criteria, and to rate the veteran's disability in 
accordance with the new rating criteria.

In addition, it is noted that the veteran has applied for 
vocational rehabilitation.  His vocational rehabilitation 
folder must also be associated with the claims file.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the veteran's vocational 
rehabilitation folder and associate it with the 
claims file.

2.  The veteran should be scheduled for a VA 
examination to determine the severity of his 
degenerative disc disease, including under the new 
rating criteria of DC 5293.  The new criteria 
should be provided to the examining physician to 
ensure that the examination is conducted such as to 
enable the adjudicator to evaluate the disability 
under the new criteria.  All necessary studies and 
diagnostic tests should be accomplished.  

In accordance with Deluca v. Brown, 8 Vet. App. 202 
(1995), the examination report must cover any 
weakened movement, including weakened movement 
against varying resistance, excess fatigability 
with use, incoordination, painful motion, pain with 
use, and provide an opinion as to how these factors 
result in any limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner should 
offer an opinion as to whether there would be 
additional degrees of limitation of motion during 
flare-ups.  If the examiner is unable to offer an 
opinion as to the nature and extent of any 
additional disability during a flare-up, that fact 
should be so stated.  

3.  The veteran is hereby notified that it is his 
responsibility to report for all examinations, to 
cooperate in the development of the claim, and that 
the consequences for failure to report for a VA 
examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655 (2002).  
In the event that the veteran does not report for 
any ordered examination, documentation should be 
obtained which shows that notice scheduling the 
examination was sent to the last known address.  It 
should also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Thereafter, the RO should readjudicate the 
veteran's claim of entitlement to an increased 
rating for degenerative disc disease of the lumbar 
spine in accordance with the applicable rating 
criteria, including the revised rating criteria of 
DC 5293, with consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Any additional 
development or action required under the VCAA, to 
include obtaining any additional treatment records, 
should be accomplished.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the 
case and then given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




